USDC SDNY
DOCUMENT
ELECTRONICALLY FILED

DOC #:

a el
U.S. Department « DATE FILED: 3/3/2020

 

United States Attorney
Southern District of New York

 

 

86 Chambers Street, Third Floor
New York, New York 10007

March 3, 2020

By ECF
The Honorable Analisa Torres

United States District Court
Southern District of New York
500 Pearl Street

New York, New York 10007

Re: §Adhikari v. United States of America, 19 CV 10995 (AT)

Dear Judge Torres:

This Office represents the United States, defendant in the above-referenced Federal Tort
Claims Act (“FTCA”) case. On consent, I write concerning the upcoming initial conference.
Earlier today the Court issued an order rescheduling the conference from March 4 to March 6,
2020, at 11:00 a.m. Dkt. No. 17. Unfortunately, I will be out of the office that day attending to a
personal matter and, accordingly, respectfully request that the conference be rescheduled. After
conferring, the parties respectfully inform the Court that they are available to attend an initial
conference on March 16th, 18th or 25th. This is the first request by either party to reschedule the
initial conference.

We thank the Court for its attention to this matter.
Respectfully,

GEOFFREY S. BERMAN
United States Attorney
Southern District of New York

ce ; By: —/s/ Brandon Cowart
GRANTED. The initial pretrial conference scheduled BRANDON COWART
for March 6, 2020 is ADJOURNED to March 18, Assistant United States Att
2020, at 11:20 a.m. By March 11, 2020, the parties Sey coe ae ee

Tel.: (212) 637-2693
may submit a revised proposed case management plan. Fax: (212) 637-2686

E-mail: brandon.cowart@usdoj.gov
SO ORDERED.

Dated: March 3, 2020
New York, New York

On-

ANALISA TORRES
United States District Judge
